Citation Nr: 0321897	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from September 1989 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

A personal hearing was conducted before the undersigned 
Acting Veterans Law Judge at the RO in March 2003.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim and includes an 
enhanced duty to notify him as to the information and 
evidence necessary to substantiate his claim.  The record 
does not reflect that the RO has properly notified the 
veteran as to the information and evidence necessary to 
substantiate his current application to reopen his claim for 
service connection for residuals of a back injury.  

In addition, within one month after his personal hearing, the 
veteran submitted considerable additional medical evidence in 
support of his application to reopen his claim.  The RO has 
not had an opportunity to review that evidence and the 
veteran has not submitted a written waiver of such review by 
the RO.  The regulations provide that an appellant and his 
representative will be granted a period of 90 days following 
the mailing of notice to them that an appeal has been 
certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board 
of Veterans' Appeals, whichever comes first, during which 
they may submit additional evidence.  38 C.F.R. § 20.1304 
(2002).  

However, because the evidence appears to be relevant to the 
issue on appeal, it would be prejudicial to the veteran under 
these circumstances for the Board to proceed with final 
appellate consideration of his appeal without permitting the 
RO to consider that evidence in the first instance.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  

2.  After assuring compliance with the 
VCAA, the RO should again consider the 
veteran's application to reopen his claim 
for service connection for residuals of a 
back injury, considering all of the 
evidence of record, including the 
veteran's hearing testimony and the 
evidence submitted subsequent to the 
hearing.  If action taken remains adverse 
to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



